—Motion for writ of error coram nobis granted, *1014and the order entered November 16, 1994 (209 AD2d 987) is hereby vacated. Memorandum: Defendant contends that he was denied effective assistance of appellate counsel because counsel failed to raise an issue on direct appeal that would have resulted in reversal, specifically, whether defendant was denied his right to a fair trial because of prosecutorial misconduct. Upon our review of the trial court proceedings, we conclude that the issue may have merit. Therefore, the order of November 16, 1994 is vacated and this Court will consider the appeal de novo (see, People v Vasquez, 70 NY2d 1, rearg denied 70 NY2d 748; People v LeFrois, 151 AD2d 1046). Defendant’s attorney is directed to file and serve defendant’s brief with this Court on or before March 14, 1997, respondent is directed to file its brief on or before April 14, 1997, and the appeal is to be added to the calendar for the term of Court commencing May 5, 1997. Present—Pine, J. P., Lawton, Fallon, Davis and Boehm, JJ.